      Case 5:19-cv-02490-JC Document 25 Filed 01/28/21 Page 1 of 1 Page ID #:1238



1
2
3
4
5
6                                                JS-6
7
8
                               UNITED STATES DISTRICT COURT
9
                             CENTRAL DISTRICT OF CALIFORNIA
10
11    JAMIE A.P.,1                                       Case No. 5:19-cv-02490-JC
12                             Plaintiff,
                                                         JUDGMENT
13                      v.
14
      ANDREW SAUL, Commissioner of
15    Social Security Administration,
16                      Defendant.
17
18
            IT IS HEREBY ADJUDGED that the decision of the Commissioner of Social
19
     Security Administration is reversed and the matter is remanded for further
20
     administrative action consistent with the Memorandum Opinion and Order of
21
     Remand filed concurrently herewith.
22
     DATED: January 28, 2021                _______________/s/_____________________
23
                                            Honorable Jacqueline Chooljian
24
                                            UNITED STATES MAGISTRATE JUDGE
25
26
            1
27           Plaintiff’s name is partially redacted to protect her privacy in compliance with Federal
     Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the Committee on Court
28   Administration and Case Management of the Judicial Conference of the United States.
